Citation Nr: 1206988	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-39 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to July 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is currently with the RO in Houston, Texas.  


FINDING OF FACT

The Veteran's back disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Here, the Veteran is seeking service connection for a back disability.

According to a December 2006 statement submitted by the Veteran, he frequently fell off of aircraft while performing his duties as a general aviation ordnanceman.  In an October 2009 statement accompanying his substantive appeal, the Veteran claimed that he was hospitalized because of severe back pain and prescribed muscle relaxants and pain medication.  At a July 2011 informal hearing with a Decision Review Officer, the Veteran reported that he fell off of the wing of an aircraft in service, injuring his back, and was treated in Japan for his low back pain, which was misdiagnosed as a kidney condition.  

The Veteran's service treatment records show no evidence of any complaints of or treatment for a low back injury.  They do show that the Veteran was hospitalized in December 1959, but not because of low back pain.  Instead, the Veteran was hospitalized because of a history of intermittent albuminuria since a kidney infection in 1957.  Following a period of observation and testing, the Veteran was determined to be fit for duty and was released with a diagnosis of orthostatic albuminuria, providing evidence against this claim of high probative value in that it clearly indicates the reason for the problem was the kidney, not the back.   

A diagnosis of orthostatic albuminuria NCD was noted on the Report of Medical Examination completes at the Veteran's separation from service in July 1960.  No disability of the back or spine was noted at that time.

Post-service, the earliest evidence of a low back problem is an x-ray of the lumbar spine taken by VA in 1992 showing minimal narrowing of the L5-S1 disc space.  Importantly, the records do not indicate the residuals of a back injury, simply narrowing of the L5-S1 disc space, providing more evidence against this claim.

After another x-ray from 1994 showing degenerative changes to the lumbar spine, there is no further evidence of a low back disability until April 2006.  There is no evidence in the Veteran's VA treatment records establishing a relationship between the Veteran's current low back disability and his military service or even indicating the residuals of a back injury.

Based on the above evidence, the Board finds that entitlement to service connection for a low back disability is not warranted.

First, the Board notes that there is no evidence in the Veteran's service treatment records to support his claims that he fell off of an airplane and injured his back during his active service.

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.   

Here, the Board finds that the Veteran's service treatment records are complete.  While the available records are not extensive, they are quite detailed, including a Sick Call Treatment Record that documents medical treatment the Veteran received throughout his period of service.  This record shows that, among other things, the Veteran received treatment for a right leg contusion and an upset stomach and had a foreign body removed from his eye.  Also included in the Veteran's service treatment records are his enlistment and separation examinations and his dental records.  The Board finds the record to be very complete and detailed regarding the Veteran's problems during service.    

The Board believes that if the Veteran had fallen off of a plane, treatment for such an injury would likely be recorded in the Veteran's service treatment records, given that treatment for comparatively minor problems such as an upset stomach and a contusion are documented and that the Veteran claims he was prescribed muscle relaxants (which are not generally available over the counter) and pain medications for his low back pain.  

The absence of any complaints of or treatment for a low back disability in the Veteran's detailed service treatment records is not the only reason the Board finds that the Veteran's claim cannot be granted.  The evidence in the Veteran's service treatment records contradicts the Veteran's accounts of the treatment he received in service.  While the Veteran has claimed that he was hospitalized because he was having severe back pain, which was misdiagnosed as a kidney problem, the Veteran's service treatment records show that he was actually hospitalized because of persistent albuminuria.  It appears the Veteran was otherwise asymptomatic, and there is no evidence that the Veteran complained of low back pain during his hospitalization.  

It is possible that the Veteran is simply confused about what he was treated for in service fifty years ago, rather being deliberately dishonest; however, regardless of the reason, the Veteran is not a reliable historian and his statements that he injured his low back in service and was treated for low back pain are afforded little weight.  The records are unusually detailed for service many years ago.        

Likewise, the Board affords to little weight to the Veteran's claims that the kidney condition he was treated for in service was really a misdiagnosis of his back problems.  The Veteran is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer medical diagnoses or etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the Board finds that the question of whether the orthostatic albuminuria the Veteran was treated for in service was actually a misdiagnosed low back condition is not amenable to observation alone.  Rather it requires medical training.  Hence, the Veteran's opinion of his current disability is not competent evidence and is entitled to low probative weight.

Finally, the Board notes the absence of any complaints of, or treatment for, a low back disability until 1992, over thirty years after separation from service.  The Veteran has not presented any evidence that he experienced low back pain during this period between 1960 and 1992, not even a lay statement that his symptoms were present during this time period.  The evidence of a back problem well after service only provides more evidence against this claim as it fails to indicate that the Veteran suffers from the residuals of a back injury, but narrowing of the L5-S1 disc space.

Because there is no credible evidence of a low back disability in service or for many years after service and no medical evidence relating his current low back problems to service, entitlement to service connection for a low back disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2006.  This letter informed the Veteran of what evidence is required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran has not submitted any private medical records or asked VA for assistance obtaining any relevant private medical records.  The Veteran was not afforded a VA examination; however, one is not required.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, as the Board has determined the Veteran's accounts of an in-service injury to his low back are not reliable, referral for a VA medical examination is not warranted.  The service and post-service medical records provide particularly negative evidence against this claim.  

It is important for the Veteran to understand that this is not a situation involving lost or missing service medical records, but highly detailed and complete records which provide highly probative evidence against his claim, outweighing his current recollection of events from many years ago. 

Significantly, neither the appellant nor his has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


